Title: To George Washington from Gouverneur Morris, 11 November 1778
From: Morris, Gouverneur
To: Washington, George


  
    Dr General.
    Philadelphia 11th Novr 1778
  
  As Congress have delegated to a Committee, of which I have the Honor to be a Member, the Superintendance of the Commissary & Quarter Masters Departments; this, together with our Finances which we have long been cobling at, hath obliged me to consider in a more compleat View the State of our Affairs than my former detached Attention would permit, or indeed than my natural Indolence would have led to unsolicited by Necessity. While I write to you, you must read and interpret with the Eye and the Mind of Friendship, and suppose a greater Modesty of Disposition than the Language may indicate. For tho I by no means beleive myself equal to the smallest of the Objects thrown upon me Yet in Speaking of them I must give a  
    
    
    
    loose to my Imagination and my Pen nor can I find either Leizure or Inclination to attend to Style.
  First then it is a Position clear that we must act according to our Powers and not our Inclinations. It is I am afraid as clear that your Army will want Subsistence if kept together. Neither the Quarter Master nor Commissary Departments can in the mercantile Phrase do the needful while you are where you are. I take it the Number of the Enemy and the Season are against active Operations on their Part. Their Situation the Season our natural and political Circumstances are equally against them on our Part. To ravage the Country and to cover it from being ravaged are then the two Objects. The first is base and beyond a certain Degree impracticable. The second is to a certain Degree dangerous and ideal. If it is reduced to a Question for Instance whether the Counties of Bergen and WestChester shall be protected by our Arms or the Losses paid for I am ready to purchase the whole of both in Fee and lay them Waste by Way of saving Money. The like I take it will hold good with Respect to the Environs of Rhode Island. I cannot therefore help being of Opinion that few very few Troops should remain in the Eastern Department. But that many of them if many there be and a Part of your Army should be cantoned along thro the Towns about the Middle of Connecticut River. The Post in the Highlands cannot indeed be neglected and perhaps for the better Support of it another Post may be necessary about Fredericksburgh. To supply them with Provisions &ca will be very difficult and whenever the Frosts shall become severe these Posts will require much fewer Men and therefore it may be good Policy to place those whose Times are near expiring on that Ground. The Sick &ca &ca can perhaps be better and safer kept at Albany than elsewhere and then a Part of your Force will be there to cover them mount the necessary Guards &ca. At Aquaquenonck New Ark and Elizabeth Town advance Parties may be posted to cover the interior Country and Communication. A considerable Body at Morristown will be necessary to secure the Magazines which may there be drawn to a Point from all the Communications and there most properly because perfectly secure and because naturally a good Forage Country. A small Body of Men will be necessary for the Sake of Order &ca at Sussix Court House, Easton Coryells Brunswick Princeton &ca. Amboy will I imagine be too dangerous as by landing at the blazing Star or in very cold Weather on the Meadows between that and Amboy they might be cut off. A Part of the Army might be quarterd at Trenton Bordenton & Burlington and a Part at the Valley Forge. The Waggons of every Kind and Horses should be sent away from those not exposed. The advanced Posts will require a few good Horses but that they should  
    
    
    
    have very little Baggage and only light very light Artillery a few good Cavalry also may be requisite for the Videttes. I cannot conceive that any Danger can arise from such Dispersion of the Army and I am confident they can in that Way be much better fed. My principle View is I confess this that almost all the Horses of the Army may travel Southwest perhaps as far as beyond the Potowmack in the two Counties of Frederick and in Washington & Barclay Counties there to be boarded with the Farmers by which Means they will be fit for Use as early as the Season will permit. The Cavalry might be quartered in little Villages and if the Officers are good the Men as well Horses might improve. This Peace and Ease would help recruiting but I have said too much already However as I have disposed of your Army Pray let me now dispose of their General. I think Philadelphia would be a very proper Place for him. In short Sir you must contrive to spend some Time near Congress and I am confident you will do more good by establishing a good Understanding between them and the Army forwarding it’s Business and the like than can easily be conceived. To all this I add that if the general the Quarter Master and the Commissary General are on this Spot all the Arrangments for the next Campaign will be properly made. One Thing more and I have done. It is that I wish most earnestly to see you. Adieu. I am yours

  Gouvr Morris

